Citation Nr: 1616602	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney 


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from January 1968 to September 1968 and from October 1968 to September 1971, which was characterized as honorable.  He also had active service from August 1972 to April 1974, which was characterized as under other than honorable conditions.  The Veteran died in October 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) St. Paul, Minnesota Pension Management Center.

This case was before the Board in September 2015, when the Board denied entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318 and remanded the issue of entitlement to service connection for the cause of the Veteran's death for further development.  As discussed below, the Board finds that there not been substantial compliance with September 2015 remand instructions. Stegall v. West, 11 Vet. App. 268 (1998).

In her January 2014 VA Form 9, substantive appeal, located within Virtual VA, the appellant requested a hearing before a member of the Board.  However, in January 2014, the appellant's representative withdrew the hearing request.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted above, the Board finds that the development requested by the Board's September 2015 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

Specifically, the September 2015 Board remand directed that a medical opinion be obtained to determine whether it was at least as likely as not that the Veteran's liver cancer and/or hepatitis C onset in service or was etiologically related to service, to include as a result of exposure to other soldiers' contaminated body fluids during blood transfusions and/or from donating blood while serving in unsanitary combat conditions and/or as a result of exposure to herbicides in the Republic of Vietnam.  The September 2015 Board remand specifically directed that the VA examiner presume exposure to other soldiers' body fluids during combat as well as exposure to Agent Orange.

Pursuant to the September 2015 Board remand, a November 2015 VA medical opinion was obtained.  The November 2015 VA examiner found it was less likely as not that the Veteran's liver cancer and/or hepatitis C onset in service or was related to any events while in service.  However, while the November 2015 VA examiner found the Veteran did not have any known risk factors for acquiring a hepatitis C infection, and thus would fall into the category of unknown, the November 2015 VA examiner also found there was no evidence that the Veteran donated blood while serving in Vietnam.  The November 2015 VA examiner did not address the Board's directive that the Veteran's exposure to other soldiers' body fluids during combat was presumed.  Thus, the November 2015 VA medical opinion is not compliant with the September 2015 Board remand directives in that such does not reflect contemplation of the Board's directive that the Veteran's exposure to other soldiers' body fluids during combat or to Agent Orange was presumed.  Id.  Therefore, the Board finds an additional medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to a suitable VA examiner, other than the November 2015 VA examiner.  After reviewing the claims file, to include this remand, the examiner is requested to furnish an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's liver cancer and/or hepatitis C onset during, or as a result of, active service, to include as due to exposure to other soldiers' contaminated body fluids during blood transfusions and/or from donating blood while serving in unsanitary combat conditions and/or exposure to herbicides in the Republic of Vietnam, and, if so, is it at least as likely as not (50 percent probability) that such contributed materially and significantly to the Veteran's death, that either it combined to cause death; or aided or lent assistance to the production of death.

The examiner is hereby notified that the Veteran's exposure to other soldiers' body fluids during combat and exposure to Agent Orange in the Republic of Vietnam are hereby presumed. 

Any opinion expressed must be supported by a complete rationale.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




